DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 and 3-7 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP H08-307088 to Fujii cited in previous Office action (herein Fujii, see machine translation) in view of Japanese Publication 2008-135485 to Nakanishi et al. cited in Information Disclosure Statement filed 3 September 2020 (herein Nakanishi), U.S. Pre-grant Publication 2010/0040842 to Everaerts et al. cited in previous Office action (herein Everaerts), and U.S. Pre-grant Publication 2013/0163150 to Nobuta et al. cited in previous Office action (herein Suzuki) and evidenced by Transmittance Measurement of the Model HR-100.
Regarding claim 1, Fujii teaches a radio wave absorber corresponding to the electromagnetic-wave absorbing film recited in the instant claims (paragraph 0001) comprising a resistance film corresponding to the electric resistance film recited in the instant claims, a dielectric corresponding to the dielectric layer recited in the instant claims, and a radio wave reflecting film corresponding to the electromagnetic-wave shielding layer recited in the instant claims (paragraph 0007).  Fujii teaches that the resistance film can be formed from a conductive polymer (paragraph 0041).  Fujii also teaches that the radio wave absorber can be formed into a roll (paragraph 0064) meaning that it is flexible.  Fujii teaches that for a wavelength λ, positioning the resistance film a distance of λ/4 from the radio wave reflecting film, i.e. having a dielectric thickness of λ/4, results in absorbing that wavelength (paragraph 0022).  Fujii teaches that the radio wave absorber can have a target frequency of 60 GHz (paragraph 0058) which meets the claimed limitation of absorbing electromagnetic waves in a frequency band equal to or higher than a millimeter-wave band.  Fujii also teaches that the radio wave reflecting film can be a metal net (paragraph 0045).  Fujii teaches that the radio wave absorber has a visible light transmittance of 30% or more (paragraph 0046) and that the transmittance is measured according to JIS K7105 (paragraph 0063).  Transmittance Measurement of the Model HR-100 shows that JIS K7105 actually measures total light transmittance and not visible light transmittance.  Therefore, although Fujii teaches a visible light transmittance, the actual property measured, and therefore reported by Fujii, is total light transmittance.  Examiner notes that the claimed total light transmittance is also measured according to JIS K7105 (instant specification, paragraph 0111 on page 24).  One of ordinary skill in the art would recognize that the light transmittance of Fujii meets the claimed limitations.  Furthermore, one of ordinary skill in the art would recognize that if the radio wave absorber as a whole has a total light transmittance of 30% or more, both the resistance film and the dielectric film necessarily have a total light transmittance of 30% or more.
Fujii is silent as to the dielectric layer having self-adhesiveness, the dielectric layer being an optically clear adhesive, and the conductive polymer of the resistance layer being a polythiophene-based polymer.
Regarding the dielectric layer having self-adhesiveness, Nakanishi teaches a radio wave absorber comprising a reflector, a dielectric, and a resistance film (paragraph 0001).  Nakanishi teaches that the dielectric can have a self-adhesiveness (paragraph 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dielectric of Fujii to have self-adhesiveness as taught by Nakanishi because a separate adhesive layer would not be required which could introduce thickness inaccuracy and extra costs (paragraph 0029).
Regarding the dielectric layer being an optically clear adhesive, Everaerts teaches an adhesive (abstract) that is an optically clear adhesive (paragraph 0033) that can be polyurethane-based or silicone-based (paragraph 0034).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive dielectric layer of Fujii as modified according to Nakanishi to use the adhesive taught by Everaerts because it is compatible for use with a corrosion sensitive layer such as a metal layer (paragraph 0004).
Regarding the conductive polymer of the resistance layer being a polythiophene-based polymer, Nobuta teaches an electroconductive polymer composition (abstract) which contains 3,4-ethylenedioxythiophene as a monomer constituent (paragraphs 0031-0032) to form a poly(3,4-ethylenedioxythiophene) polymer (paragraph 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive polymer of Fujii to be the electroconductive polymer composition of Nobuta because it has a good film forming property, high electroconductivity, and high transparency (paragraph 0012).
Regarding claim 3, Fujii, Nakanishi, Everaerts, and Nobuta teach all the limitations of claim 1 as discussed above.
As discussed above, Fujii as modified according to Nakanishi and Everaerts has a dielectric layer that is an optically clear adhesive that is polyurethane-based or silicone-based.
Regarding claim 4, Fujii, Nakanishi, Everaerts, and Nobuta teach all the limitations of claim 1 as discussed above.
Fujii teaches that the radio wave reflecting layer has a surface resistance of 0.5 Ω/sq or less (paragraph 0045) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 6, Fujii, Nakanishi, Everaerts, and Nobuta teach all the limitations of claim 1 as discussed above.
As discussed above, the conductive polymer of Fujii as modified according to Nobuta is a poly(3,4-ethylenedioxythiophene) polymer (paragraph 0074)
Regarding claim 7, Fujii, Nakanishi, Everaerts, and Nobuta teach all the limitations of claim 1 as discussed above.
Fujii teaches that an adhesive layer can be applied to the radio wave reflecting film on the side opposite the dielectric (paragraph 0055 and Fig 7).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP H08-307088 to Fujii cited in previous Office action (herein Fujii, see machine translation) in view of Japanese Publication 2008-135485 to Nakanishi et al. cited in Information Disclosure Statement filed 3 September 2020 (herein Nakanishi), U.S. Pre-grant Publication 2010/0040842 to Everaerts et al. cited in previous Office action (herein Everaerts), and U.S. Pre-grant Publication 2013/0163150 to Nobuta et al. cited in previous Office action (herein Suzuki) as applied to claim 1 above and in further view of U.S. Pre-grant Publication 2010/0220388 to Suzuki et al. cited in previous Office action (herein Suzuki).
Regarding claim 5, Fujii, Nakanishi, Everaerts, and Nobuta teach all the limitations of claim 1 as discussed above.
Fujii teaches that the radio wave reflecting film can be a metal net (paragraph 0045).
However, Fujii is silent as to the aperture ratio of the mesh.
Suzuki teaches a laminate that exhibits transparency and near-infrared shielding properties (abstract).  Suzuki teaches that to enhance electromagnetic wave shielding, a mesh-shaped conductive layer can be included in the laminate (paragraph 0226 and Fig 7) which has an opening/aperture ratio of 50-95% (paragraphs 0249-0250) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal net of Fujii to have the aperture ratio taught by Suzuki because it provides a balance of keeping the shape of the mesh and avoiding reductions in optical transparency (paragraph 0249).
Response to Amendment
In view of Applicant’s amendments, the previous rejections under 35 U.S.C. 103 have been updated.
Applicant's arguments filed 9 November 2022 have been fully considered but they are not persuasive. 
Applicant argues that Fujii does not teach the claimed polythiophene-based polymer (Remarks, pages 7-8).  Applicant is correct; however, Nobuta was used as a secondary reference to teach the claimed polythiophene-based polymer.
Applicant argues that Fujii teaches a visible light transmittance which is different from the claimed total light transmittance.  Applicant also cites JIS K7375-2008 as the standard by which the claimed total light transmittance is measured (Remarks, page 9).  The instant specification discloses that the claimed total light transmittance is measured according to JIS K7105 (instant specification, paragraph 0111, page 24).  Standard JIS K7375-2008 is not cited in the disclosure of the instant application.  As discussed above, although Fujii states a visible light transmittance, JIS K7105 measures total light transmittance, i.e. the light transmittance of Fujii is actually total light transmittance.  Therefore, one of ordinary skill in the art would recognize that the light transmittance of Fujii meets the claimed limitations.
Applicant argues appears to argue that because the first dielectric of Nakanishi uses a filler, the dielectric stack of Nakanishi cannot be used as the dielectric layer of Fujii (Remarks, pages 10-11).  Nakanishi was used to teach that self-adhesiveness of a dielectric layer is desired, and therefore one of ordinary skill in the art would modify the dielectric layer of Fujii to be self-adhesive.  Fujii was not modified to swap the entirety of the dielectric layer with that of Nakanishi.  The fact that the first dielectric layer of Nakanishi requires a filler is immaterial.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783